Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Advantage Replaces 290% of Annual Production in 2008 at a FD&A cost of $7.67 per Boe, Increases Reserves per Unit by 11% and Extends RLI to 15.2 years (TSX: AVN.UN, NYSE: AAV) CALGARY, March 5 /CNW/ - Advantage Energy Income Fund ("Advantage" or the "Fund") is pleased to announce the Fund's corporate year end reserves as of December 31, 2008. Year end financial and operating information will be released on or about March 18, 2009. Overall, the Fund replaced 290% of annual production with the vast majority of reserve additions realized through our successful 2008 drilling program at Glacier, Alberta where the Fund commenced a significant development drilling program on our Montney natural gas resource play. Based on results to date, Advantage estimates that a total capital investment in excess of $2.5 billion will be required to fully develop our extensive Montney land holdings at Glacier. In 2008, all-in Finding, Development and Acquisition ("FD&A") costs were $7.67 per proven plus probable boe before changes in future development capital ("FDC") and $16.70 per boe including changes in FDC. << Highly Successful 2008 Drilling Program at Glacier & Key Properties leads to Efficient Reserve Additions - Our 2008 drilling program resulted in the replacement of 285% of annual production at a Finding and Development ("F&D") cost of $7.61 per proven and probable boe before consideration of changes in FDC and $16.95 per boe including the change in FDC. - At our Glacier Montney natural gas resource play the 2008 F&D cost was $3.48 per proven and probable boe before changes in FDC and $13.14 per boe including changes in FDC. Advantage invested $101 million at Glacier in 2008 and increased proven and probable reserves by 29 mmboe and confirmed horizontal well rates of 2.5 to 7.5 mmcfd (417 to 1,250 boe per day). Montney reserves are assigned to only 32 of our 88 sections. The reserve assignment is based on an average well density of 2.4 wells per section of land although we currently have regulatory approval to drill up to 8 wells per section consisting of 4 wells in the Upper and 4 wells in the Lower Montney zones. Adjacent operators are currently evaluating 16 wells per section which may lead to significant future reserve additions. Further delineation drilling is required to evaluate the undeveloped land potential in the remaining 56 sections. Our independent reserve evaluator, Sproule Associates Limited ("Sproule") included the following comment in their December 31, 2008 Glacier reserves report: "The Proved and Probable reserves assigned by Sproule to the Montney zone at Glacier, as of December 31, 2008 represent a significant increase in reserve assignment compared to the December 31, 2007 reserves assigned. However, the reserves assigned still represent a relatively small percentage of the total resource potential for the Upper and Lower Montney zone on the Glacier land holdings." - The balance of our 2008 capital development program of $155 million was directed to key properties such as Nevis, Martin Creek, Willesden Green, Northville, Brazeau and Youngstown where better than expected results were obtained. - At Nevis, continued light oil drilling in the Wabamun formation extended the field and resulted in numerous wells with initial production exceeding 200 boe per day. A 35 gross (27 net) well Horseshoe Canyon coal bed methane drilling program in 2008 also confirmed several more phases of future drilling. A total of 47 gross (38.8 net) wells were drilled at a 100% success rate for a total expenditure of $50 million and added 2,980 boe per day of initial production. - At Martin Creek, approximately $17 million was invested in a successful 10 well gross (8 net) drilling program in early 2008 which added 1,490 boe per day of initial production. - At Willesden Green, a new light oil pool was discovered with the drilling of 2 gross (2 net) wells with initial combined production of 800 boe per day. In addition, 3 gross (3 net) wells were successfully drilled for liquids rich natural gas production from the Rock Creek formation. - At Northville, Brazeau and Youngstown, 6 gross (4.3 net) wells were successfully drilled adding additional reserves and defined additional drilling locations. - The 2008 capital program totaled $263.5 million of which $255.9 million was invested in development activities and $7.6 million was expended on a complimentary acquisition at our Nevis property. The Nevis acquisition resulted in increasing our working interest in 9 gross sections of land and provided future drilling locations on an additional 4 gross sections for Horseshoe Canyon coal bed methane. Included in our 2008 capital expenditures were $20 million of strategic undeveloped land acquisitions, the majority of which was located at Glacier. A total of 124 gross (86.8 net) wells were drilled in 2008 at a 99% success rate. - Advantage's total drilling inventory has grown to over 1,000 drilling locations of which 560 is in our conventional assets and over 440 has been confirmed in our Glacier Montney natural gas resource play. The drilling inventory at Glacier could exceed 800 locations depending on the density of horizontal wells that will ultimately be drilled per section of land. Company Interest Reserves increase 15% (11% on a per Unit basis) primarily from Organic Drilling Results - Proven and probable reserves increased 15% to 174.8 mmboe from 152.2 mmboe at year end 2007. Proven reserves increased 7% to 102.3 mmboe from 95.6 mmboe at year end 2007. The Fund's proven plus probable reserve life index increased 26% to 15.2 years compared to 12.1 years at the end of 2007. Natural gas reserves calculate to a reserve life index of 15.9 years, and crude oil and natural gas liquids calculate to a reserve life index of 13.9 years indicative of a very stable producing platform with significant upside potential. - Ninety eight percent (33.8 mmboe) of total P+P reserve additions (34.4 mmboe) were a result of the Fund's successful drilling program. - Proven and probable reserves per trust unit increased 11% and proven reserves increased 4% per trust unit compared to year end 2007. - Advantage's total proven and probable reserves consist of 67% natural gas and 33% crude oil and natural gas liquids. Net Asset Value & Recycle Ratio - The net asset value ("NAV") calculated using Sproule's December 31, 2008 reserves report and price forecasts results in a before tax value of $14.03 per trust unit at a 10% discount rate. - Based on a 2008 operating netback of $36.54 per boe, the one year recycle ratio is 4.8 times using the FD&A cost of $7.67 per boe before changes to FDC and 2.2 times using the FD&A cost of $16.70 per boe including the changes to FDC. Well Positioned for Future Organic Growth - Advantage is well positioned to grow by developing our significant natural gas resource at Glacier and continued exploitation and optimization of our long life conventional assets. - The reserve potential at Glacier which is measured in "TCF's" of natural gas is economic at less than $5 Cdn per mcf. Advantage will utilize a disciplined financial approach to development in order to yield significant long term value growth for Unitholders. As at December 31, 2008 Sproule has assigned 223 BCF (0.223 TCF) of proven and probable natural gas reserves to Glacier which will require future development capital of approximately $0.4 million. Advantage estimates that fully developing the Montney resource potential at Glacier will require additional capital expenditures in excess of $2.5 billion over the life of the project which, if properly deployed, could result in significant reserve and production growth. RESERVES Advantage engaged our independent qualified reserves evaluator Sproule Associates Ltd. ("Sproule") to update the reserves analysis for the Fund in accordance with National Instrument 51-101 and the COGE Handbook. Highlights - Company Interest Reserves (Working Interests plus Royalty Interests Receivable) December 31, December 31, 2008 2007 Proved plus probable reserves (mboe) 174,767 152,203 Present Value of reserves discounted at 10%, before tax P+P ($000) $ 2,663,437 $ 2,462,610 Net Asset Value per Unit discounted at 10%, before tax $ 14.03 $ 12.96 Reserve Life Index (proved plus probable - years)(1) 15.2 12.1 Reserves per Unit (proved plus probable)(2) 1.22 1.10 Bank debt per boe of reserves(3) $ 3.36 $ 3.60 Convertible debentures per boe of reserves(3) $ 1.25 $ 1.48 (1) Based on Q4 average production and company interest reserves. (2) Based on 142.8 million Units outstanding at December 31, 2008, and 138.3 million Units outstanding as December 31, 2007. (3) BOE's may be misleading, particularly if used in isolation. In accordance with NI 51-101, a BOE conversion ratio for natural gas of 6 Mcf: 1 bbl has been used which is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. Company Interest Reserves (Working Interests plus Royalty Interests Receivable) Summary as at December 31, 2008 Natural Light & Gas Oil Medium Oil Heavy Oil Liquids Natural Gas Equivalent (mbbl) (mbbl) (mbbl) (mmcf) (mboe) Proved Developed Producing 19,853 2,359 5,469 266,762 72,141 Developed Non-producing 279 208 248 28,904 5,553 Undeveloped 3,744 312 1,147 116,574 24,631 Total Proved 23,876 2,879 6,864 412,240 102,325 Probable 16,064 3,712 3,991 292,046 72,442 Total Proved + Probable 39,940 6,591 10,855 704,286 174,767 Gross Working Interest Reserves (Working Interest only) Summary as at December 31, 2008 Natural Light & Gas Oil Medium Oil Heavy Oil Liquids Natural Gas Equivalent (mbbl) (mbbl) (mbbl) (mmcf) (mboe) Proved Developed Producing 19,560 2,329 5,407 264,099 71,313 Developed Non-producing 254 204 245 28,484 5,451 Undeveloped 3,730 312 1,143 116,503 24,602 Total Proved 23,544 2,845 6,795 409,086 101,366 Probable 15,928 3,697 3,970 290,738 72,052 Total Proved + Probable 39,473 6,542 10,765 699,824 173,418 Present Value of Future Net Revenue using Sproule price and cost forecasts(1) ($000) Before Income Taxes Discounted at 0% 5% 10% Proved Developed Producing $ 2,586,932 $ 1,781,161 $ 1,394,029 Developed Non-producing 164,372 122,933 97,495 Undeveloped 627,257 361,683 223,136 Total Proved 3,378,561 2,265,777 1,714,660 Probable 3,026,305 1,534,620 948,777 Total Proved + Probable $ 6,404,866 $ 3,800,397 $ 2,663,437 (1) Advantage's crude oil, natural gas and natural gas liquid reserves were evaluated using Sproule's product price forecast effective December 31, 2008 prior to the provision for income taxes, interests, debt services charges and general and administrative expenses. It should not be assumed that the discounted future revenue estimated by Sproule represents the fair market value of the reserves. Sproule Price Forecasts The present value of future net revenue at December 31, 2008 was based upon crude oil and natural gas pricing assumptions prepared by Sproule effective December 31, 2008. These forecasts are adjusted for reserve quality, transportation charges and the provision of any applicable sales contracts.
